  Case 2:20-cv-06708-RGK-E Document 16-8 Filed 09/08/20 Page 1 of 1 Page ID #:108




Manning Law Office, APC
20062 S.W. Birch Street, Suite 200
Newport Beach, CA 92660
(949) 200-8755



CLIENT:       Anthony Bouyer v. Sylmar Plaza, et al. Case No. 2:20-cv-06708-RGK-E
ACCOUNTING: ATTORNEY HOURS WORKED/Hourly Value
HOURLY RATE: $425
              Joseph R. Manning, Jr. (JRM) $450 / Associate Attorney (AA) $375

                                                                                                          Billing
                                                 Task                                   Attorney Hours   Amount
      7/1/2020 Reviewed and reviewed information received from client                   JRM       0.3    $135.00
      7/6/2020 Met with client and discussed case.                                      JRM       0.3    $135.00
               Examined the alleged violations of the ADA Access Guidelines at the      JRM
               property and confirmed they are not ADA compliant as set forth in the
      7/7/2020 Complaint.                                                                         0.6    $270.00
               Conducted research of public records to determine identities of          AA
     7/10/2020 business owner and owner of the real property                                      1.3    $487.50
     7/20/2020 Edit/draft complaint for filing.                                         JRM        1     $450.00
               Reviewed and executed the front matter (civil case coversheet,           AA
     7/27/2020 summons, etc.).                                                                    0.5    $187.50
               Reviewed court-issued summons, Notice of Assignment, Standing            AA
      8/1/2020 order.                                                                             0.3    $112.50
               Drafted and filed a response to the court's OSC re supplemental          AA
     8/17/2020 jurisdiction.                                                                      1      $375.00
               Reviewed and executed the Request for Entry of Default; review file      AA
               generally to confirm service proper and effected as to proper
     8/28/2020 defendant.                                                                         0.7    $262.50
               Drafted delcaration on behalf of client in support of Plaintiff's        AA
               Application for Entry of Default Judgment. Contacted client to execute
      9/2/2020 declaration.                                                                       0.6    $225.00
               Drafted Notice of Motion and Motion for Application for Entry of         AA
               Default Judgment, and declaration in support. Compiled exhibits and
      9/2/2020 instructed staff to file.                                                           2     $750.00
      9/3/2020 Review Default Package and Approve                                       JRM       0.5    $225.00

                Litigation Expenses
                Filing Fees                                                                               $400
                Service Cost                                                                              $138



                Total Bill                                                                                $4,153
